Citation Nr: 0720109	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-40 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
urticaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, including 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  There is no objective evidence that the veteran has had 
recurrent episodes of urticaria occurring at least 4 times 
during the past 12 months.

2.  In unappealed rating decisions dated in September 1973 
and July 1987, the RO denied entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD, including schizophrenia, and PTSD, 
respectively.  

3.  In January 1989, the RO denied the veteran's petition to 
reopen his previously denied claim of entitlement to service 
connection for PTSD; in November 1989 and September 1994, the 
RO denied his petition to reopen his previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia.

4.  Evidence added to the record since the RO's January 1989 
and September 1994 denials of the veteran's petitions to 
reopen previously denied claims of entitlement to service 
connection for PTSD, and an acquired psychiatric disorder 
other than PTSD, respectively, was not previously of record, 
and is not cumulative and redundant of other evidence 
previously considered, but when viewed by itself or in the 
context of the entire record, does not relate to a fact not 
previously established that is necessary to substantiate the 
claims, nor raise a  reasonable possibility of substantiating 
the claims of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
urticaria.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Code 7825 (2006).

2.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2006).

3.  New and material evidence has not been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, other than PTSD.  38 U.S.C.A. § 5108 (West 2005); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In the present case, VA satisfied its duty to notify by means 
of January and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his petition to reopen the previously denied 
claims for service connection, as well as what evidence was 
required to substantiate his claim of entitlement to an 
increased rating.  The letters also informed the veteran of 
his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims.  

Moreover, the January 2004 VCAA notification letter is 
sufficiently compliant with Kent.  This letter specifically 
informed the veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection, but that were found 
insufficient in the previous denials.  In particular, the 
veteran was told to submit evidence pertaining to the reason 
his claims were previously denied.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
petitions to reopen and the veteran's claim for an increased 
disability rating, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his petitions to 
reopen and his claim for an increased rating, including a 
transcript of the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's petitions to reopen his previously denied claims 
for service connection and with respect to his claim for an 
increased disability rating. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Rating

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current 
petitions to reopen were filed after this date, the new 
version of the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

Increased Disability Evaluation for Urticaria

As previously mentioned, the veteran is currently assigned a 
noncompensable (i.e., 0 percent) disability rating for his 
urticaria under 38 C.F.R. § 4.118, Diagnostic Code 7825.  And 
while this code does not list a 0 percent rating, this rating 
will be assigned when the requirements for a compensable 
rating are not met.  See 38 C.F.R. § 4.31.

According to Diagnostic Code 7825, a 10 percent disability 
evaluation is assigned for recurrent episodes of urticaria, 
at least 4 times during the previous 12-month period, which 
respond to treatment with anti-histamines or 
sympathomimetics.  A 30 percent disability rating is 
warranted where there are recurrent, debilitating episodes of 
urticaria, at least 4 times during the previous 12-month 
period, requiring intermittent systemic immunosuppressive 
therapy for control.  See 38 C.F.R. § 4.118, Code 7825.

The Board has carefully considered the relevant evidence of 
record and finds that, for the reasons and bases set forth 
below, the veteran's urticaria most closely approximates the 
criteria for the currently assigned noncompensable rating.  
See 38 C.F.R. § 4.118, Diagnostic Code 7825.

In this regard, the Board observes that the objective 
clinical evidence of record does not show that the veteran 
has at least 4 episodes of urticaria in a 12-month period, 
treated with antihistamines or sympathomimetics.  While the 
Board acknowledges that the veteran has testified to having 
such episodes, there is no objective medical evidence of 
record confirming any episodes of urticaria.  In fact, at the 
veteran's December 2004 VA examination, there was no evidence 
of any urticaria.  The skin on the veteran's face, groin, 
trunk, and extremities was clear, and there was no evidence 
of functional impairment, systemic symptoms, neoplasm, or 
disfigurement.  In addition, a March 2007 letter from M. H., 
M.D. indicates that the veteran has not experienced an 
anaphylactic reaction.  Likewise, private treatment records 
are negative for evidence of treatment for urticaria.  As 
such, the veteran's symptomatology most closely fits within 
the criteria for the currently assigned noncompensable 
disability evaluation.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that his urticaria caused marked interference with his 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a higher, compensable rating 
for the veteran's urticaria, on either a schedular or extra-
schedular basis.  As the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Whether New and Material Evidence Has Been Submitted

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, other than PTSD, including 
schizophrenia, was initially denied by the RO in a September 
1973 rating decision.  The veteran's claim of entitlement to 
service connection for PTSD was initially denied by the RO in 
July 1987.  No appeal was taken from those determinations, 
and they are final.  See 38 U.S.C.A. § 7105 (West 2002).

In January 1989, the RO denied the veteran's petition to 
reopen his previously denied claim of entitlement to service 
connection for PTSD; in November 1989 and September 1994, the 
RO denied his petition to reopen his previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, including 
schizophrenia.  These decisions were not appealed and, thus, 
they are final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

The evidence of record at the time of the last final rating 
decisions as to the veteran's acquired psychiatric disorder, 
other than PTSD, in September 1994, and PTSD, in January 
1989, included the veteran's service medical records, VA 
medical records, a VA examination report, and several private 
medical records.  

The veteran's separation examination is negative for any 
psychiatric complaints or diagnoses. 

VA medical records from May through June 1973 indicate that 
the veteran was hospitalized for treatment of paranoid 
schizophrenia.  A September 1973 VA psychiatric examination 
report states that the veteran related that he was nervous in 
service due to his responsibilities, but denied psychiatric 
complaints or treatment prior to 1973.  Following a mental 
status evaluation, he was diagnosed with paranoid 
schizophrenia, in partial remission.

The veteran was again hospitalized by VA in 1982.  Following 
evaluation, the diagnosis was manic-depressive illness, 
bipolar type.  Private medical records from the Southwest 
Mental Health Center, dated in 1988, state that the veteran 
was initially diagnosed with paranoid schizophrenia, but that 
he had since been diagnosed with over-anxious disorder.    
His symptoms included hyperactivity, insomnia, headaches, 
muscular tension, and anxiety, and he was treated with 
medication and therapy.  

Additional private medical records were also submitted prior 
to the September 1994 rating decision, which showed that the 
veteran was treated for paranoid schizophrenia at Mercy 
Hospital in May 1994.

The evidence added to the record subsequent to the RO's 
January 1989 and November 1994 rating decisions includes 
private medical records.

Treatment notes from Southwest Mental Health Center show 
treatment for an acute paranoid reaction in 1983.

Treatment reports from M. H., M.D., dated 1995 through 2004, 
indicate that the veteran was assessed as having 
schizophrenia, as well several physical disorders.   

Records from Elgin Mental Health Center state that the 
veteran was hospitalized for treatment of a psychotic 
disorder, not otherwise specified, and paranoid 
schizophrenia, in 1997 and 1998, respectively.  A January 
1998 discharge summary indicates that the veteran reported a 
history of psychiatric illness, with paranoid symptoms since 
his military service, but that he functioned well between 
episodes of illness, as he worked at Nabisco for 20 years.

Records from Mercy Hospital state that the veteran was 
hospitalized for psychosis and that the veteran received 
medication monitoring and brief therapy for paranoid 
schizophrenia in 2002.

A March 2007 letter from Dr. H states that he treated the 
veteran for the previous 13 years and that the veteran had 
schizophrenia. 

At the veteran's March 2007 Board hearing before the 
undersigned VLJ, the veteran testified that he required 
injections to treat his psychiatric symptoms, including those 
due to PTSD.  He also testified that he left the military 
after 5 years because he could not handle the stresses that 
came with his responsibilities when he was promoted and 
related to his work in the boiler room of the ship.

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's September 1994 denial was 
that there was no evidence demonstrating that the veteran's 
acquired psychiatric disorder, including schizophrenia, was 
incurred or aggravated during his military service, as there 
was no record of ongoing treatment psychiatric treatment 
during his service or evidence that the psychiatric disorders 
that he has since received treatment for subsequent to his 
service are related to his military service.  In addition, 
the basis of the January 1989 denial was that the veteran had 
not provided any evidence that he had been diagnosed with 
PTSD, which was incurred during his service.  The records 
submitted by him during the years since those prior RO 
decisions refers only to the evaluation and treatment, i.e., 
the current diagnosis and severity, of his acquired 
psychiatric disorder, including schizophrenia.  None of these 
records showed that the veteran had been diagnosed with PTSD 
and none of the veteran's providers attributed his current 
psychiatric disorder to his military service.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these medical 
records, as well as the veteran's testimony before the RO, do 
not show a causal relationship between his service in the 
military and any current psychiatric symptomatology or 
diagnosis, nor do they otherwise verify the circumstances of 
his service.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993). 

In conclusion, new and material evidence has not been 
received subsequent to the final rating decisions in January 
1989 and September 1994.  In the absence of new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the 
veteran's claims are not reopened.




ORDER

The claim of entitlement to a compensable disability rating 
for urticaria is denied.

The petition to reopen the claim for service connection for 
PTSD is denied.

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


